               Case 2:19-cv-02155-MCE-CKD Document 13 Filed 05/05/20 Page 1 of 2


           1 MICHAEL J. HASSEN (Bar No. 124823)
             REALLAW, APC
           2 mjhassen@reallaw.us
             1981 N. Broadway, Suite 280
           3 Walnut Creek, CA 94596
             Telephone: (925) 359-7500
           4 Facsimile: (925) 557-7690

           5 WILLIAM MCGRANE (Bar No. 057761)
             MATTHEW SEPUYA (Bar No. 287947)
           6 MCGRANE PC
             Four Embarcadero Center, 14th Floor
           7 San Francisco, CA 94111
             Telephone: (415) 292-4807
           8 william.mcgrane@mcgranepc.com
             matthew.sepuya@mcgranepc.com
           9
             Attorneys for Plaintiff Michelle Gonzalez, an
          10 individual person, on behalf of herself and all
             others similarly situated
          11

          12                               UNITED STATES DISTRICT COURT
Reallaw




          13                              EASTERN DISTRICT OF CALIFORNIA

          14 MICHELLE GONZALEZ, an individual                    Case No. 2:19-CV-02155-MCE-CKD
             person, on behalf of herself and all others
          15 similarly situated,                                 ORDER GRANTING STIPULATION TO
                                                                 CONTINUE HEARING ON
          16                 Plaintiff,                          DEFENDANTS’ MOTION TO DISMISS
                                                                 AND ALL ASSOCIATED OPPOSITION
          17          v.                                         AND REPLY DATES; AND FOR STAY
                                                                 OF DISCOVERY
          18 LANCE CONN, an individual; JAMES
             BRYANT, an individual,
          19                                                     Date:     May 28, 2020
                         Defendants.                             Time:     1:30 p.m.
          20                                                     Ctrm.:    7
                                                                 Judge:    Hon. Morrison C. England, Jr.
          21

          22

          23          Pursuant to the stipulation of the Parties, IT IS HEREBY ORDERED THAT:

          24                a)   The hearing on Defendant’s Motion to Dismiss is continued to June 25,

          25                     2020, for purposes of revising the deadlines associated with filing the

          26                     opposition and reply briefs;
          27                b)   The June 25, 2020 hearing is vacated and submitted without appearance and

          28                     argument;

                                                                             Case No. 2:19-cv-02155 MCE-CKD
                   ORDER GRANTING STIPULATION TO CONTINUE HEARING ON MTD AND STAY DISCOVERY
               Case 2:19-cv-02155-MCE-CKD Document 13 Filed 05/05/20 Page 2 of 2


           1             c)   Plaintiff’s Opposition to the Motion shall be filed on or before June 11,

           2                  2020;

           3             d) Defendants’ Reply to the Motion shall be filed on or before June 18,

           4                  2020; and

           5             e)   Discovery is stayed until after a ruling on the Motion.

           6        IT IS SO ORDERED.

           7 Dated: May 4, 2020

           8

           9

          10

          11

          12
Reallaw




          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                            2             Case No. 2:19-cv-02155 MCE-CKD
                  ORDER GRANTING STIPULATION TO CONTINUE HEARING ON MTD AND STAY DISCOVERY
